—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Westchester County (Nastasi, J.), *614entered October 25, 1995, as, upon reargument, adhered in part to its original determination made by an order, entered September 22, 1995, granting the defendant’s motion pursuant to CPLR 510 (1) to change the venue of the action from Westchester County to Putnam County.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and, upon reargument, the order entered September 22, 1995 is vacated, and the defendant’s motion to change venue is denied.
The plaintiff’s certificate of incorporation designated Westchester County as the location of its principal office. Accordingly, the plaintiff was a resident of Westchester County and properly chose Westchester County as the venue in which to commence this action (see, CPLR 503 [a], [c]; Cenziper v Gross, 175 AD2d 226). Thus, the court erred in granting the defendant’s motion pursuant to CPLR 510 (1) to change venue to the county in which the defendant resides. Miller, J. P., Ritter, Sullivan, Friedmann and Krausman, JJ., concur.